GRAVES, Judge.
Appellant was convicted of murder with malice, and his punishment assessed at thirty-five years’ confinement in the penitentiary.
The record is before this court without statement of facts or bills of exceptions. The motion for a new trial contains matters alleged to be errors committed upon the trial of this cause, which we are unable to correctly appraise on account of the absence of a statement of facts and bills of exceptions.
All proceedings herein seem to be regular, and we have no other alternative than to affirm the judgment, which is accordingly done.